ORDER
A jury convicted defendant of involuntary manslaughter, § 565.024, RSMo 1986, and assessed punishment at seven years plus a fine to be set by the court; the court sentenced defendant to seven years’ imprisonment and fined him $5,000. Defendant appeals both from his conviction and from the denial, without an evidentiary hearing, of his Rule 29.15 motion. We find no prejudicial error on direct appeal and that the findings and conclusions denying his Rule 29.15 motion are not clearly erroneous. We affirm. An extended opinion would serve no jurisprudential purpose and have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgments pursuant to Rules 30.25(b) and 84.16(b) respectively.